819 So.2d 1009 (2002)
Bernard LEWIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D00-4331.
District Court of Appeal of Florida, First District.
July 1, 2002.
*1010 Nancy A. Daniels, Public Defender, and Richard M. Summa, Assistant Public Defender, Tallahassee, Attorneys for Appellant.
Robert A. Butterworth, Attorney General, and Thomas H. Duffy, Assistant Attorney General, Tallahassee, Attorneys for Appellee.
PER CURIAM.
Appellant was convicted of attempted first degree murder and sentenced to life imprisonment as a prison releasee reoffender and as a habitual felony offender. We must reverse because the sentence imposed is not authorized by law. See Grant v. State, 770 So.2d 655, 659 (Fla.2000)(citing Walls v. State, 765 So.2d 733, 734 (Fla. 1st DCA), rev. dismissed, 779 So.2d 275 (Fla.2000); § 775.082(8)(c), Fla. Stat.). Accordingly, we reverse and remand with directions to strike the portion of Appellant's sentence reflecting that he was adjudicated and sentenced as a habitual felony offender. Walls, 765 So.2d at 734. The remaining issues are without merit and they are affirmed.
AFFIRMED in part, REVERSED in part, and REMANDED.
BOOTH, BARFIELD and PADOVANO, JJ., concur.